Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Holshouser on 6/30/2021.

The application has been amended as follows: 
1. (Currently Amended) A combustor section for a gas turbine engine comprising: 
a first fuel nozzle with a first flange having a first locator; 
a second fuel nozzle with a second flange having a second locator; 
each of the first flange and the second flange comprising a first aperture and a second aperture, wherein for each of the first flange and the second flange an x-axis intersects a flange center axis, the first aperture, and the second aperture and a y-axis intersects the flange center axis and is perpendicular to the x-axis; 
each of the first flange and the second flange comprising a perimeter extending about the flange center axis, the perimeter of each of the respective first flange and second flange comprising at least a first side and a second side adjacent the first side and opposite the first side with respect to the y-axis, the first side comprising a first extended area projecting from the first side in a first direction away from the flange center axis of each of the respective first flange and second flange and the second side comprising a second extended area projecting from the flange center axis of each of the respective first flange and second flange, wherein the first locator is located in the first extended area of the first flange and only on the first side of the first flange and the second locator is located in the second extended area of the second flange and only on the second side of the second flange; 
a diffuser case with a first fuel nozzle mount pad and a second fuel nozzle mount pad; 
wherein the first fuel nozzle mount pad includes a third locator; wherein the second fuel nozzle mount pad includes a fourth locator; 
wherein the first locator is indexed with the third locator; 
wherein the second locator is indexed with the fourth locator; 
wherein the third locator is different from the fourth locator to permit installation of the first fuel nozzle on the first fuel nozzle mount pad and to prevent installation of the second fuel nozzle on the first fuel nozzle mount pad.  

16. (Currently Amended) A combustor section for a gas turbine engine comprising: 
a simplex fuel nozzle with a first flange having a first locator; 
a duplex fuel nozzle with a second flange having a second locator; 
a diffuser case with a simplex fuel nozzle mount pad and a duplex fuel nozzle mount pad; 
wherein the simplex fuel nozzle mount pad includes a third locator; 
wherein the duplex fuel nozzle mount pad includes a fourth locator; 
wherein the first locator is indexed with the third locator; 
wherein the second locator is indexed with the fourth locator; 
wherein the third locator is different from the fourth locator to permit installation of the simplex fuel nozzle on the simplex fuel nozzle mount pad and to prevent installation of the duplex fuel nozzle on the simplex fuel nozzle mount pad; 
wherein each of the first flange and the second flange comprise a first aperture and a second aperture, wherein for each of the first flange and the second flange an x-axis intersects a flange 
wherein each of the first flange and the second flange comprise a perimeter extending about the flange center axis, the perimeter of each of the respective first flange and second flange comprising at least a first side and a second side adjacent the first side and opposite the first side with respect to the y-axis, the first side comprising a first extended area projecting from the first side in a first direction away from the flange center axis of each of the respective first flange and second flange and the second side comprising a second extended area projecting from the second side in a second direction away from the flange center axis of each of the respective first flange and second flange, wherein the first locator is located in the first extended area of the first flange and only on the first side of the first flange and the second locator is located in the second extended area of the second flange and only on the second side of the second flange.  

19. (Currently Amended) The combustor section of claim 18, wherein each of the first flange and the second flange comprises a nozzle support extending outward from each of the respective first flange and second flange along the flange center axis, wherein each of the first flange and the second flange comprises a flange mating surface extending between the nozzle support and the  perimeter of each of the respective first flange and second flange, the first locator and the second locator projecting outward from the respective flange mating surface of the respective first flange and second flange, and wherein the flange mating surface of each of the first flange and the second flange is configured to mate with the respective pad mating surface of the respective first fuel nozzle mount pad and second fuel nozzle mount pad.  

20. (Currently Amended) The combustor section of claim 1, wherein each of the first flange and second flange comprises a first pin aperture in the first extended area and a second pin  forming the first locator and the second flange comprises a second pin fitted in the second pin aperture forming the second locator.  


Reasons for Allowance
Claims 1-5, 8, 10-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Schubring (US 20050060867 as referenced in OA dated 8/14/2020) and DesChamps (US 20100132363). Schubring and DesChamps teach unique locators for similar components.
Regarding claim 1 and 16, the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the respective claim, a combustor section of a gas turbine engine having a first locator for a first fuel nozzle located in a first extended area of a first flange and only on a first side of the first flange and a second locator for a second fuel nozzle located in a second extended area of a second flange and only on a second side of the second flange.  In Schubring, both the first and second locators are on the side same (above in Figure 7 and 11 of Schubring) relative to an analagous y-axis.   DesChamps does not teach the required geometry of the x-axis intersecting a flange center axis, a first aperture, and a second aperture while the y-axis intersects the flange center axis and is perpendicular to the x-axis because the y-axis in DesChamps is the flange center axis.  Furthermore, the first locator and second locator are not only on the first and second side, respectively, as seen from Figure 4 and 5 of DesChamps.
Claims 2-5, 8, 10-15, 18-20, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741